INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 December 29, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of 361 Absolute Alpha Fund The Trust is filing Post-Effective Amendment No. 198 to its Registration Statement under Rule 485(a)(1) to update information related to the Fund’s three new sub-advisors added during 2011. Please direct your comments to Rita Dam at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Investment Managers Series Trust Treasurer
